                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CHAD EUGENE PHILLIPS,                         )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )   CIVIL ACTION 18-456-CG-B
                                              )
USAA FEDERAL SAVINGS BANK,                    )
et al.,                                       )
                                              )
       Defendants.                            )

                                      ORDER

      The parties having filed a Joint Stipulation of Dismissal with Prejudice (Doc.

67), all claims of Plaintiff Chad Eugene Phillips against the Defendant USAA

Federal Savings Bank in this action are hereby DISMISSED with prejudice.

Each party shall bear his or its own costs.

      There being no further claims pending, the Clerk of Court is directed to close

this case on the Court’s docket.

      DONE and ORDERED this 9th day of October, 2019.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
